       Case 2:21-cv-01144-CJB-DPC Document 32 Filed 08/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 TEDDY BILLIOT, MARY VERDIN, LIZA                          NO. 2:21-cv-01144(J)(2)
 NAQUIN, TASHA DARDAR, JADE BILLIOT
 BERGERON, LANNY DARDAR, CANDACE
 HENDON, KELLY NAQUIN, LORETTA
 VERDIN, CASEY DARDAR, SHANA RAE
 DARDAR, AND JOAN BRUNET
 Plaintiffs,

 vs.                                                       JUDGE: BARBIER

 THE TERREBONNE PARISH SCHOOL                              MAGISTRATE: CURRAULT
 BOARD, THE TERREBONNE PARISH
 SCHOOL DISTRICT, PHILIP MARTIN,
 INDIVIDUALLY AND IN HIS OFFICIAL
 CAPACITY AS SUPERINTENDENT, AND
 GREGORY HARDING, INDIVIDUALLY AND
 IN HIS OFFICIAL CAPACITY AS PRESIDENT
 OF THE TERREBONNE PARISH SCHOOL
 BOARD
 Defendants.

           MOTION TO FILE CORRECTED AFFIDAVITS-DECLARATIONS,
            INCLUDING THOSE CONTAINED IN THE D.O.E. COMPLAINT
             AND SAID COMPLAINT AS EXHIBITS TO THE COMPLAINT

       Plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar, Jade Billiot Bergeron,

Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin, Casey Dardar, Shana Rae Dardar,

and Joan Brunet, appearing through undersigned counsel, move the Court to file the corrected

declaration of Albert Naquin and the PACIT and Plaisance D.O.E. Complaint, the latter of which

contains additional and corrected affidavits/declarations of Candace Hendon and Mary Verdin and

other exhibits in support of the complaint as to which Rule 26(a) disclosure is being made.




                                                1
      Case 2:21-cv-01144-CJB-DPC Document 32 Filed 08/01/21 Page 2 of 2




                                   Respectfully submitted,

                                   KOERNER LAW FIRM
                                   /s/ Louis R. Koerner, Jr.,
                                   Louisiana Bar 7817
                                   1204 Jackson Avenue
                                   New Orleans, Louisiana 70130-5130
                                   (504) 581-9569 (New Orleans)
                                   (504) 405-1411 (Cell)
                                   (504) 324-1798 (Fax)
                                   koerner@koerner-law.com
                                   URL: www.koerner-law.com

                                   DOMENGEAUX WRIGHT ROY & EDWARDS
                                   /s/ James H. Domengeaux, Sr.
                                   Bar Roll No. 17555
                                   556 Jefferson St., Suite 500
                                   Post Office Box 3668
                                   Lafayette, Louisiana 70502
                                   (337) 233-3033

                                  Attorneys for Teddy Billiot, Mary Verdin, Liza Naquin,
                                  Tasha Dardar, Jade Billiot Bergeron, Lanny Dardar,
                                  Candace Hendon, Kelly Naquin, Loretta Verdin, Casey
                                  Dardar, Shana Rae Dardar, and Joan Brunet

                                      CERTIFICATE

      I hereby certify that I have served the foregoing pleading by ECF and by email to Stan R.

Duval on August 1, 2021.

                                           /s/ Louis R. Koerner, Jr.




                                              2
